Title: From James Madison to Thomas Jefferson, 7 May 1810
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Washington May 7. 1810
The inclosed letter from Jarvis accompanied one to me on the subject of the Merinos. I learn that they have arrived safe; but the vessel is aground a few miles below Alexanda. Jos: Doherty is gone to bring them up, making the selections warranted by Mr. Jarvis. As the means I shall employ to have my pair conveyed to Virga. will suffice for yours, it will be unnecessary for you to attend to the matter till you hear of their arrival in Orange. Altho’ there have been several late arrivals from England We remain in the dark as to what has passed between Wellesly & P. The same as to the F. Govt. & A. You will notice the footing on which Congress has left our relations with these powers. Unless G. B. should apprehend an attempt from F. to revive our non-intercourse agst. her, she has every earthly motive to continue her restrictions agst. us. She has our trade in spite of F. as far as she can make it suit her interest, and our acquiescence in cutting it off from the rest of the world, as far as she may wish to distress her adversaries, to cramp our growth as rivals, or to prevent our interference with her smuggling Monopoly. N. England & N. Y. are rallying to the Repubn. ranks. In N. Y. every branch of the Govt. is again sound. The Election in Massts. now going on, will probably have a like issue with their late one. There is some danger however, from the federal artifice, of pushing the fedl. Towns to their maximum of Reps. Boston is to send 40. Yrs. always most affectly.
James Madison
